651 N.W.2d 513 (2002)
Allan LUNDEBREK, Relator,
v.
TOM'S MOBIL SERVICE, and Western National Mutual Group, Respondents, and
Glacial Ridge Hospital District, Principal Life Insurance Company/HRI, Inc., Blue Cross/Blue Shield, Blue Plus of Minn., Intervenors.
No. C5-02-1198.
Supreme Court of Minnesota.
September 25, 2002.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 27, 2002 be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Sam Hanson Associate Justice